Citation Nr: 1109417	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a bunionectomy to correct hallux valgus, degenerative arthritis and a canceal spur of the left foot. 

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a June 2008 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear as scheduled in November 2010 with no request for postponement or good cause shown.  Therefore, the request for a hearing is considered withdrawn.   38 C.F.R. § 20.702 (d) (2010).  

The issue of service connection for depression was claimed by the Veteran in August 2010 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left foot disability is manifested by a severe post-surgical hallux valgus deformity with degenerative changes.  The Veteran experiences constant severe pain and is limited in weight bearing, extended standing, walking, and stair climbing.  The Veteran uses a support device and ambulates with an abnormal gait.  

2.  The Veteran's left knee disability is manifested by pain and limitation of motion of greater than 45 degrees flexion and less than 10 degrees extension.  The Veteran experiences constant and flare-up pain with episodic fluid accumulation.  There is no clinical evidence of instability or subluxation. Imaging studies showed degenerative arthritis without cartilage damage.  

3.  The Veteran's combined left knee and left foot disabilities preclude performance of physical duties associated with his previous occupation as a corrections supervisor but do not preclude forms of sedentary employment in his field of experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for residuals of a foot injury plus a separate rating of 10 percent for hallux valgus deformity have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5275, 5280-84 (2010). 

2.  The criteria for an initial or staged rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met at any time during the period covered by this appeal.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2006); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5020, 5257-6, 4.118 Diagnostic Codes 7801, 7804 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
8 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the left knee disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

For increased-compensation claim for the left foot, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).  

In August 2006, the RO provided notice that met the requirements except that the notice did not include information on the applicable rating criteria or request evidence on the impact of the left foot disability on the Veteran's employment.  The RO provided adequate notice in August 2008, after the initial decision on the claim.  The RO provided an opportunity to respond and readjudicated the claim in an October 2009 supplemental statement of the case.  Moreover, the Veteran subsequently submitted records from his employer including a functional capacity evaluation that addressed the impact of his disability on his occupation.  The Board concludes that any timing error was not prejudicial because the Veteran had actual knowledge of the criteria for an increased rating and an opportunity to present relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army artillery units.  He contends that his left knee and left foot disabilities are more severe than are contemplated by the current ratings and that the disabilities preclude continued employment as a supervisory state corrections officer.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Left Foot Disabilities

Hallux valgus involving a surgical resection of the metatarsal head warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Severe hallux rigidus is rated as for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  A single hammertoe does not warrant a compensable rating.  A 10 percent rating is warranted for a hammer toe deformity of all toes.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Malunion of metatarsal bones warrants a 10 percent rating if moderate, a 20 percent rating if moderately severe, a 30 percent rating if severe, and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The same ratings are applied for other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5484.  

Shortening of a lower extremity warrants a compensable rating if the shortening is greater than one and one-quarter inches (3.2 centimeters).  38 C.F.R. § 5275. 

Prior to October 23, 2008, diagnostic Codes for scars other than on the head, face, or neck provided compensable ratings for scars that were deep or caused limited motion if the scar exceeded 39 square centimeters (144 square inches) .  A compensable rating was warranted if a scar is superficial and did not limit motion if the scar was 929 square centimeters or greater.  A compensable rating was also warranted for scars that were unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).  

Starting October 23, 2008, a 10 percent rating is warranted for deep, nonlinear scars not of the head, face, or neck that cover areas greater than six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Service treatment records showed that the Veteran sought treatment in September 1986 and July 1988 for left foot pain manifested by hallux valgus and a prominent first metatarsal head.  In November 1988, the Veteran underwent a left bunionectomy.  In a May 1989 discharge physical examination, a military physician noted that there were no residual activity restrictions but that the Veteran experienced occasional swelling in the area of the surgery.  Following service, the Veteran returned to his pre-service occupation at a state correctional facility. 

In February 2005, a VA contract physician noted the Veteran's report of the bunionectomy in service and current pain in the left foot aggravated by extended standing.  The Veteran reported that after a surgical pin was removed, the valgus deformity of his left toe returned to the pre-surgery position.  On examination, the physician noted a severe prominent hallux valgus deformity with prominent bunion deformity and moderate hammertoe deformity of the small toe.  There was tenderness to palpation of the left bunion and a slight loss of flexion and weakness of the foot.  The physician also noted a six by one centimeter surgical scar over the prominent bunion that was slightly hyperpigmented with no disfigurement, drainage, underlying tissue loss, erythema, or keloid formation.  X-rays showed post-surgical changes, mild to moderate hallux valgus, degenerative changes, and a tiny calcaneal (heel) spur.  The physician noted that the Veteran should not be required to run, jump, or prolonged climbing, standing, or walking greater than 10 to 15 minutes.  The Veteran should not engage in extended exposure to cold but could kneel, bend, or stoop without limitation.  The Veteran did not require a support device for ambulation.  

In March 2005, the RO granted service connection and assigned the following ratings: 10 percent under Diagnostic Code 5280 for hallux valgus; 10 percent under Diagnostic Code 5010 for traumatic arthritis, and 10 percent under Diagnostic Code 7804 for the scar.  

The Veteran received periodic foot care and medication for pain from a VA primary care and podiatry clinics.  X-rays obtained in June 2005 showed characteristics as those noted in February 2005.  A podiatrist prescribed shoe inserts to correct a leg length difference, shorter on the right side.  In August 2006, a physician noted the Veteran's reports of increased foot pain causing him to abandon some activities including teaching self-defense skills.  

In November 2006, a VA contract physician noted the Veteran's reports of moderate to severe foot pain that caused him to miss work because of the side effects of pain medication and limited his ability for extended standing and walking with little relief from the shoe inserts.  On examination, the physician noted moderate hallux valgus and tenderness with no changes to the characteristics of the scar.  The Veteran walked with a normal gait and posture with no abnormal weight bearing or use of a support device.  Leg length difference was one centimeter.  In correspondence in September 2006, the Veteran reported being informed by his podiatrist that walking on the side of his left foot caused a disorder of the left knee and that the surgical procedure in service did not properly heal and caused the leg length difference.  

In March 2007, the RO denied an increased rating for the scar.  The RO revised the previous 10 percent rating for hallux valgus and 10 percent rating for traumatic arthritis and assigned an increased rating of 30 percent for both features under Diagnostic Code 5280 and 5284 for a severe foot injury.  

In June 2007, VA primary care clinicians noted that the Veteran was now walking with an abnormal gait and using a cane.  The Veteran reported missing work because of left foot and left knee pain and the effects of pain medication.  In September and October 2007, the Veteran's VA primary care physician reported to the employer that the Veteran was not able to accomplish duties that required squatting, kneeling, and cramped positions.  In December 2007, unidentified clinicians performed a functional capacity survey for the employer and noted that the Veteran was unable to run, jump, climb stairs or exert physical control of an uncooperative inmate.   

In June 2008, the Veteran's state employer notified him that he had used all allowable leave and was separated from employment due to his unavailability to work.  His last day of work was in May 2007, and his last date of pay was in October 2007.  The employer advised the Veteran of the opportunity to request accommodations under the Americans with Disability Act but did not receive a request.  The Veteran received short and long term disability compensation from the state. 

In August 2009, a VA contract physician noted the Veteran's reports of constant, severe left foot pain radiating up to the knee and hip after any form of activity.  On examination, the physician noted scar and leg length characteristics that were unchanged from previous examinations.  The physician noted normal posture and gait. The physician noted signs of abnormal weight bearing.  Shoe inserts appeared to alleviate abnormal shoe wear.  There was no requirement for a support device.  The physician noted hammer toe deformity of all toes on the left and severe hallux rigidus of the left foot but no hallux valgus.  There was no tenderness, painful motion, weakness, edema, instability, atrophy, or disturbed circulation, but there was no active motion of the first metatarsal joint.  The physician noted that the Veteran was limited in standing up to 10 to 15 minutes that limited his duties as a corrections officer but had less effect on sedentary activities.  

The Board concludes that the Veteran is competent to report his observed symptoms of left foot pain and inability to stand, walk, or climb stairs for an extended period of time.  The Veteran's reports are credible because they are consistent, were accepted by clinicians, and were supported by imaging studies. 

The Board concludes that the weight of credible lay and medical evidence supports a finding that the Veteran's left foot disorder is manifested by two different defects: deformity and rigidity of the first metatarsal and degenerative changes noted on X-ray.  The defects cause abnormal weight bearing and pain respectively.  Therefore, the Board concludes that two separate ratings are appropriate for the entire period covered by this appeal.  Separate compensable ratings are not warranted for the surgical scar because it is superficial, small and linear, and does not impair function and for leg length difference because it is less than 3.4 centimeters. 

The Board concludes that a 10 percent rating for the great toe deformity.  Most examiners diagnosed hallux valgus, uncorrected by previous surgery in service.  One examiner diagnosed hallux rigidus but not hallux valgus.  As there is just one deformity, the Board concludes that a rating under Diagnostic Code 5280 or 5281 but not both is warranted.  The Board further concludes that a rating of 30 percent but not higher is warranted for degenerative disease and the associated severe pain.  Other than immobility of the great toe, examiners have not noted limitation of motion of other skeletal components of the left foot.  A rating of 10 percent under diagnostic Codes 5003 and 5010 for arthritis does not adequately contemplate the level of pain and loss of weight bearing.  Although the Veteran's foot disorder is not a consequence of an injury, per se, the Board concludes that a separate rating under Diagnostic Code 5284 most appropriately recognizes the impairment of mobility experienced by the Veteran.  Higher schedular ratings for both deficits are not available.  The Board will discuss extraschedular consideration and the impairment of employment below.  

Left Knee

Disability of the knee may be rated on the basis of limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated cartilage, genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Bursitis and synovitis of the knee are rated using the criteria for arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5020.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of the left knee.  No left knee symptoms were noted by a VA contract examiner in February 2005. 

In August 2005, a VA orthopedic physician noted the Veteran's report of knee pain and recurring collapse of both knees for the previous five to ten years.  The physician noted no swelling, instability, effusion, or limitation in range of motion.  X-rays were normal.  

In November 2006, a VA contract physician noted the Veteran's reports of knee pain since 1992, several years after the bunionectomy.  The knee pain was episodic, moderately severe, and elicited by physical activity.  The Veteran reported missing work because of drowsiness from pain medication that did not cause incapacitation.  On examination, the physician noted no edema, effusion, weakness, tenderness, or guarding of movement.  There was crepitus with 140 degrees flexion, zero degrees extension with pain on motion limiting function by an additional 10 degrees on repetition.   There was no instability or cartilage deficit.  X-ray was normal.  The physician diagnosed patellofemoral syndrome and concluded that the disorder was at least as likely as not secondary to the service-connected left foot disorder. 

In March 2007, the RO granted service connection and a 10 percent rating for patellofemoral syndrome of the left knee by analogy under Diagnostic Code 5019 for bursitis.  

In June 2007, a VA primary care physician noted that the Veteran was walking with an abnormal gait and using a cane because of left foot and leg pain.  The same month, a VA orthopedic physician noted the same symptoms.  On examination, the physician noted normal knee alignment with moderate tenderness and a positive patellofemoral compression test.  There was mild to moderate joint effusion.  A concurrent magnetic resonance image showed no mensical or ligament tears.  Range of motion was 120 degrees flexion and zero degrees extension.  In December 2007, the physician diagnosed mild to moderate degenerative joint disease but did not refer to any imaging studies.  The Board refers to the evidence discussed above regarding the Veteran's capacity for employment and ultimate termination. 

In August 2009, a VA contract physician noted the Veteran's report of continued knee pain, swelling, giving way, lack of endurance, and locking with flare-ups twice per week lasting two to three days.  During a flare-up, the Veteran reported difficulty standing and walking for extended periods of time.  He reported that he was terminated from his 30 year career as a corrections officer because of his left knee and foot disabilities.  On examination, the physician noted crepitus but no instability, locking, effusion, weakness, tenderness, edema, misalignment, subluxation or guarding of movement.  Range of motion was 100 degrees flexion and zero degrees extension with pain but no additional limitation on repetition. Stability tests of the ligaments were normal.  X-rays showed mild degenerative changes without fracture or osseous lesions.  The physician concluded that the left knee disorder would limit physical but not sedentary activities. 

Records of treatment at a private hospital in November 2009 showed that the Veteran underwent drainage of synovial fluid from the left knee.  The attending physician diagnosed effusion or synovitis within the suprapatellar bursa

The Board concludes that an initial or staged rating in excess of 10 percent for patellofemoral syndrome and degenerative changes of the left knee is not warranted at any time during the period covered by this appeal.  The Veteran is competent to report on his observable symptoms such as pain and lack of endurance.  The Board concludes that the Veteran's reports are competent because they were accepted by clinicians and supported by X-ray imaging.  The Board places less probative weight on the Veteran's reports of giving way and locking as these symptoms are not supported by clinicians who did not observe signs of instability or meniscal damage.  Therefore, ratings for subluxation and instability are not warranted.  Although the Veteran had fluid drained in November 2009, there was no imaging evidence of cartilage damage.  Therefore, the Board concludes from the attending physician's diagnosis that the fluid buildup is best diagnosed as synovitis and rated under Diagnostic Code 5020 and 5003 for arthritis.  The Veteran does experience limitation in range of motion that is noncompensable because flexion is greater than 45 degrees and extension less than 10 degrees.  Therefore, a 10 percent rating is warranted.  Higher or separate ratings are not warranted because the range of flexion and extension is not 45 degrees or less or 10 degrees or more respectively and because there was no clinical evidence of instability, subluxation, misalignment, or cartilage damage.  

Extraschedular
The Board considered whether extraschedular consideration is warranted because the Veteran is no longer able to pursue his chosen career as a corrections officer as a result of the left knee and left foot disabilities.  The Board concludes that there is no basis for referral for consideration of an extra-schedular rating in this case. 
38 C.F.R. § 3.321(b)(1).   There is insufficient evidence to show that the combined disorders result in a unique disability that is not addressed by the rating criteria.  The Veteran has the following ratings for the disabilities: 30 percent for severe foot injury, 10 percent for hallux valgus deformity, 10 percent for a surgical scar, and 10 percent for patellofemoral syndrome.  The combined rating is 50 percent.  Although the Veteran no longer has the capacity for the demanding physical activities of a corrections watch captain or self-defense instructor, the Veteran has considerable experience in the field of corrections and is capable of administrative or sedentary forms of employment.  Notably, the state employer offered accommodations which the Veteran did not pursue.  Further, there is no evidence of a need for further surgery or frequent hospitalizations.  There is no evidence of an inability to perform daily act ivies including operation of an automobile.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board also considered whether a total disability rating based on individual unemployability is warranted.  A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For these purposes, the following will be considered a single disability:  disabilities resulting from a common etiology or a single accident, disabilities of one or both upper extremities or one or both lower extremities; and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See Veterans Benefits Manual, M21-1 MR, IV.ii.2.F.24.d. (formerly Manual M21-1, Part VI, Section 7.09(7).

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

As discussed above, the Veteran does not meet the statutory requirements for TDIU because he does not have a single disability rated as 60 percent disabling or more even if all the foot and knee ratings are combined as they arise from the same etiology.  Moreover, as discussed in the determination of extraschedular consideration, the Veteran has considerable experience as a supervisor and instructor, and his mobility disabilities do not impede sedentary forms of substantially gainful employment.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

An increased rating of 30 percent plus 10 percent for residuals of a bunionectomy for hallux valgus, degenerative arthritis, and a canceal spur of the left foot, is granted, subject to the legal criteria governing the payment of monetary benefits.

An increased initial or staged rating for patellofemoral syndrome of the left knee is denied.   



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


